 

CNL Strategic Capital, LLC 8-K [cnl-8k_062119.htm]

Exhibit 10.1

 



LOAN AGREEMENT



 

THIS LOAN AGREEMENT (this “Agreement”) is made as of June 27, 2019 by and
between CNL STRATEGIC CAPITAL B, INC., a Delaware corporation having an address
of 450 South Orange Avenue, Suite 1400, Orlando, Florida 32801 (“Borrower”) and
SEASIDE NATIONAL BANK & TRUST, a national bank, whose address is 201 South
Orange Avenue, Suite 1350, Orlando, FL 32801 (the “Lender”).

 

RECITALS

 

WHEREAS, Lender has made available to Borrower a confirmed guidance line of
credit loan in the original principal amount of Twenty Million and No/100
Dollars ($20,000,000.00) (the “Loan”); and

 

WHEREAS, the Loan is evidenced by that certain Promissory Note in the amount of
$20,000,000 of even date herewith made by Borrowers to Lender (the “Note”); and

 

WHEREAS, CNL Strategic Capital, LLC, a Delaware limited liability company (the
“Guarantor”) has agreed to provide an unconditional guaranty of Borrower’s
obligations under the Note (the “Guaranty”); and

 

WHEREAS, Guarantor has entered into an Assignment and Pledge of Deposit Account
(the “Pledge Agreement”) in favor of Lender with respect to Guarantor’s Account
No. 3000060420 with Lender (the “Pledged Account”), to secure its obligations
under the Guaranty; and

 

WHEREAS, Borrower will use the proceeds of the Loan for commercial purposes; and

 

WHEREAS, Lender has agreed to make the Loan, but only pursuant to the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual conditions and
agreements contained herein, the parties agree as follows:

 

1.            INCORPORATION OF RECITALS. The foregoing Recitals are hereby
incorporated as if fully set forth herein. For the purposes hereof, the term
“Loan Documents” shall mean the Note, this Agreement, the Guaranty, the Pledge
Agreement and any other loan document executed by Borrower and/or the Guarantor
in favor of Lender in connection with the Note and dated on or about of even
date herewith.

 

2.            REPRESENTATIONS. Borrower represents that from the date of this
Agreement and until final payment in full of the Obligations:

 

(a)         Good Standing. Borrower is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 



- 1 -

 

 

(b)         Place of Business. The location of each principal executive office
or other material place of business of Borrower and Guarantor is set out in the
Note with respect to the Borrower and the Guaranty with respect to the
Guarantor. The books and records of Borrower and each Guarantor are located at
such identified location.

 

(c)         Accurate Information. All information now and hereafter furnished to
Lender is and will be true, correct and complete in all material respects. Any
such information relating to Borrower’s financial condition will accurately
reflect Borrower’s financial condition as of the date(s) thereof, (including all
contingent liabilities of every type), and Borrower further represents that when
submitting such documents, if its financial condition has changed materially or
adversely since the date(s) of such documents, Borrower will advise Lender at
the time of submission.

 

(d)         Authorization; Non-Contravention. The execution, delivery and
performance by Borrower and Guarantor of this Agreement and other Loan Documents
to which each is a party are within its power, have been duly authorized as may
be required and, if necessary, by making appropriate filings with any
governmental agency or unit and are the legal, binding, valid and enforceable
obligations of Borrower and any Guarantor; and do not (i) to Borrower’s
knowledge, contravene, or constitute (with or without the giving of notice or
lapse of time or both) a violation of any provision of applicable law, a
violation of the organizational documents of Borrower or Guarantor, or a default
under any agreement, judgment, injunction, order, decree or other instrument
binding upon or affecting Borrower or Guarantor, (ii) result in the creation or
imposition of any lien (other than the lien(s) created by the Loan Documents) on
Borrower’s or Guarantor’s assets, or (iii) give cause for the acceleration of
any obligations of Borrower or Guarantor to any other creditor.

 

(e)         Discharge of Liens and Taxes. Borrower has duly filed, paid and/or
discharged all taxes or other claims (to the extent due and owing) that may
become a lien on any of its property or assets, except to the extent that such
items are being appropriately contested in good faith and an adequate reserve
for the payment thereof is being maintained.

 

(f)          Sufficiency of Capital. Borrower is not, and after consummation of
this Agreement and after giving effect to all indebtedness incurred and liens
created by Borrower in connection with the Note and any other Loan Documents,
will not be, insolvent within the meaning of 11 U.S.C. § 101, as in effect from
time to time.

 



- 2 -

 

 

(g)         Compliance with Laws.

 

(i)                 Borrower, any direct subsidiary of Borrower and Guarantor
are in compliance in all material respects with all federal, state and local
laws, rules and regulations applicable to its properties, operations, business,
and finances, including, without limitation, any federal or state laws relating
to liquor (including 18 U.S.C. § 3617, et seq.) or narcotics (including 21
U.S.C. § 801, et seq.) and/or any commercial crimes; all applicable federal,
state and local laws and regulations intended to protect the environment; and
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if
applicable.

 

(ii)               To Borrower’s knowledge, none of Borrower, or any direct
subsidiary or direct affiliate of Borrower or Guarantor is a Sanctioned Person
or has any of its assets in a Sanctioned Country or does business in or with, or
derives any of its operating income from investments in or transactions with,
Sanctioned Persons or Sanctioned Countries in violation of economic sanctions
administered by OFAC. The proceeds from the Loan will not be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Country. “OFAC” means the U.S.
Department of the Treasury’s Office of Foreign Assets Control. “Sanctioned
Country” means a country subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time. “Sanctioned Person” means (i) a person named on the
list of Specially Designated Nationals or Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country to the extent subject to a
sanctions program administered by OFAC.

 

(h)         Organization and Authority. Each corporation, partnership or limited
liability company Borrower or Guarantor, as applicable, is duly created, validly
existing and in good standing under the laws of the state of its organization,
and has all powers, governmental licenses, authorizations, consents and
approvals required to operate its business as now conducted. Each corporation,
partnership or limited liability company Borrower and/or Guarantor, as
applicable, is duly qualified, licensed and in good standing in each
jurisdiction where qualification or licensing is required by the nature of its
business or the character and location of its property, business or customers,
and in which the failure to so qualify or be licensed, as the case may be, in
the aggregate, could have a material adverse effect on the business, financial
position, results of operations, properties or prospects of Borrower or
Guarantor.

 

(i)          Litigation.

 

(i)                 Neither Borrower nor Guarantor nor any of their respective
direct subsidiaries is subject to, or has knowledge of the threat of, (i) any
litigation

 



- 3 -

 

 

involving Borrower, Guarantor or any direct subsidiary or any assets of
Borrower, Guarantor or any direct subsidiary that either individually or in the
aggregate, if determined adversely, would have a Material Adverse Effect, or
(ii) any pending or, to the knowledge of Borrower, asserted or threatened claims
for liability arising out of products sold or services rendered on or prior to
the date hereof that either individually or in the aggregate, if determined
adversely, create a Material Adverse Effect. For purposes hereof, Material
Adverse Effect means any circumstance or event that, individually or
collectively with other circumstances or events, may reasonably be expected to
result in (a) a material impairment of the ability of Borrower or Guarantor to
perform its payment or other material obligations under any Loan Document, (b) a
material impairment of the ability of Lender to enforce its rights or remedies,
or Borrower’s or Guarantor’s material obligations, under the Loan Documents, (c)
a material and adverse effect on the business, income, operations, assets,
liabilities, property or condition (financial or otherwise) of Borrower, or
Guarantor, as represented to Lender in the initial financial statements
delivered to Lender (or as otherwise disclosed to Lender), or (d) a material and
adverse effect on the collateral taken as a whole.

 

(ii)               There are no outstanding judgments, orders, injunctions,
decrees, citations, stipulations or awards (whether rendered by a court,
administrative agency, arbitral body or governmental authority) against or
pertaining to Borrower, Guarantor or any direct subsidiary or any assets of
Borrower or Guarantor which create a Material Adverse Effect.

 

(j)           Solvency. Borrower and its direct subsidiaries, taken together on
a consolidated basis, are solvent prior to, and after giving effect to, the
transactions contemplated hereby. No transfer of property is being made and no
obligation is being incurred in connection with such transactions with actual
intent to hinder, delay or defraud any present or future creditors of either
Borrower and/or Guarantor.

 

Borrower will indemnify Lender and its affiliates from and against any losses,
liabilities, claims, damages, penalties or fines imposed upon, asserted or
assessed against or incurred by Lender arising out of the inaccuracy or breach
of any of the representations contained in this Agreement or any other Loan
Documents.

 

3.            LOAN FEE. Borrower will pay a commitment fee to Lender with each
advance under the Loan in an amount equal to 40 basis points of the amount of
the advance; provided, however, that the cumulative amount of commitment fees
paid by Borrower during the initial Term of this Loan shall not exceed
$80,000.00, and if renewed, shall not exceed $80,000 during the 364 days of any
such renewal Term.

 

4.            LOAN ADVANCES.

 

(a)          Borrower acknowledges that advances of Loan funds are expressly
conditioned upon Lender’s prior approval of Borrower’s intended use of such
funds. When Borrower identifies an investment Target, Borrower shall submit an
initial draw request in writing to Lender not less than ten (10) business days
prior to the date of the

 



- 4 -

 

 

requested draw, using the form attached hereto as Exhibit A (the “Initial Draw
Request”). Each Initial Draw Request shall be accompanied by supportive
materials as to the intended use of the requested Loan funds to enable Lender’s
underwriting department to assess the request.

 

Once an Initial Draw Request is approved by Lender, Borrower has up to
forty-five (45) days to access up to the amount of the approved draw in the
Initial Draw Request by submitting to the Lender, not less than two (2) business
days prior to the date of the intended draw, a draw funding request, using the
form attached hereto as Exhibit B, which shall include the date of the requested
draw funding and an affirmation that the material provided in connection with
the Initial Draw Request remain accurate and no material and adverse changes
have taken place or material and adverse information has been obtained by the
Borrower or Guarantor with respect to the target entity.

 

5.            AFFIRMATIVE COVENANTS. Borrower agrees that from the date hereof
and until final payment in full of the Obligations, unless Lender shall
otherwise consent in writing, Borrower will:

 

(a)          Access to Books and Records. Allow Lender, or its agents, during
normal business hours, access to the books, records and such other documents of
Borrower as Lender shall reasonably require, and allow Lender, at Borrower’s
expense, to inspect, audit and examine the same and to make extracts therefrom
and to make copies thereof; provided, however, that Lender shall not charge
Borrower with the expense of such inspection, audit or examination more than
once a calendar year.

 

(b)         Business Continuity. Conduct its business in substantially the same
manner as such business is now and has previously been conducted.

 

(c)          Compliance with Other Agreements. Comply with all terms and
conditions contained in this Agreement, and any other Loan Documents, and swap
agreements, if applicable, as defined in 11 U.S.C. § 101, as in effect from time
to time.

 

(d)          Estoppel Certificate. Furnish, within 15 days after request by
Lender, a written statement duly acknowledged of the amount due under the Loan
and whether offsets or defenses exist against the Obligations.

 

(e)          Notice of Default and Other Notices.

 

(i)            Notice of Default. Furnish to Lender immediately upon becoming
aware of the existence of any condition or event which constitutes a Default (as
defined in the Loan Documents) or any event which, upon the giving of notice or
lapse of time or both, may become a Default, written notice specifying the
nature and period of existence thereof and the action which Borrower is taking
or proposes to take with respect thereto.

 

(ii)           Other Notices. Promptly notify Lender in writing of (i) any
material adverse change in its financial condition or its business; (ii) any
default under any material agreement, contract or other instrument to which it
is a party;

 



- 5 -

 

 

(iii) any payment default on any indebtedness owing by Borrower; (iv) any
non-monetary default resulting in the acceleration of the maturity of any
indebtedness owing by Borrower; (v) any material adverse claim against or
affecting Borrower; (vi) the commencement of, and any material determination in,
any material litigation that has a reasonable likelihood of success with any
third party or any proceeding before any governmental agency or unit affecting
Borrower within five (5) days of Borrower’s receipt of the same; and (vi) at
least 30 days prior thereto, any change in Borrower’s name or address as shown
above, and/or any change in Borrower’s structure.

 

(f)            Other Financial Information. Deliver promptly such other
information regarding the operation, business affairs, and financial condition
of Borrower which Lender may reasonably request.

 

(g)           Payment of Debts. Pay and discharge when due, and before subject
to penalty or further charge, and otherwise satisfy before maturity or
delinquency, all obligations, debts, taxes, and liabilities of whatever nature
or amount, except those which Borrower in good faith disputes.

 

(h)           Reports and Proxies. Deliver to Lender, promptly, a copy of all
financial statements, reports, notices, and proxy statements, sent by Borrower
to stockholders, and all regular or periodic reports required to be filed by
Borrower with any governmental agency or authority.

 

(i)            Subscription Agreement Funds. Borrower shall direct, or shall
cause Guarantor to direct, any transfer agent receiving Subscription Agreements
Funds on behalf of Borrower or Guarantor to transfer any funds held by such
transfer agent into the Pledged Account with Lender no later than five (5)
business following Guarantor’s monthly sweep date. “Subscription Agreement
Funds” is defined for this and all Loan Documents associated with the Loan to
mean any and all capital raised from investors for the benefit of Guarantor,
less amount retained by transfer agents, paid to placement agents, or similar
amounts deducted in the ordinary course of such transactions.

 

(j)            Mandatory Prepayments. Pursuant to the Pledge Agreement, Borrower
shall or shall cause Guarantor to direct Lender to apply any Subscription
Agreement Funds (net of fees paid to placement agents and amounts necessary to
maintain a minimum Borrower cash reserve of $2,500,000) towards reduction of the
principal amount owing under the Note. Borrower acknowledges that all principal
reductions shall be applied with priority given to full repayment of the oldest
outstanding draw and then forward from the oldest draw to the most recent draw,
with the most recent draw repaid last.

 

6.            NEGATIVE COVENANTS. Borrower agrees that from the date hereof and
until final payment in full of the Obligations, unless Lender shall otherwise
consent in writing, Borrower will not:

 

(a)           Change in Fiscal Year. Change its fiscal year.

 



- 6 -

 

 

(b)           Change of Control. Make or suffer a change of ownership or
management that effectively changes control of the Borrower or any Guarantor
from current ownership and management.

 

(c)           Government Intervention. Permit the assertion or making of any
seizure, vesting or intervention by or under authority of any governmental
entity, as a result of which the management of Borrower or Guarantor is
displaced of its authority in the conduct of its respective business or such
business is curtailed or materially impaired.

 

(d)           Judgment Entered. Permit the entry of any material monetary
judgment or the material assessment against, the filing of any material tax lien
against, or the issuance of any writ of garnishment or attachment against any
property of Borrower or debts due that is not satisfied or dismissed within
ninety (90) days thereafter.

 

(e)           Loans, Advances, and Investments. Neither Borrower nor Guarantor
may (i) incur additional indebtedness, (ii) grant any lien, or (iii) provide any
negative pledge.

 

(f)           Sale of Assets. Neither Borrower nor Guarantor may sell, assign,
lease, transfer, or otherwise dispose of any of its assets (including but not
limited to any equity securities of any person that are held by such Borrower or
Guarantor), other than (a) dispositions, winding up and liquidating
subsidiaries, and (b) dispositions of equity securities and other assets,
provided in the case of dispositions to third parties, including (without
limitation) dispositions of equity securities to employees or affiliates of the
Borrower as part of compensation packages.

 

(g)           Transactions with Affiliates. Neither Borrower nor Guarantor may
enter into any material transaction with any of its or any other Borrower’s or
Guarantor’s officers, directors, equity holders or any of their respective
affiliates other than transactions in the ordinary course of business, which the
parties acknowledge includes merger, consolidation, dissolution or liquidation
of any of its investment funds or their respective advisor or manager entities,
which are upon fair and reasonable terms not materially less favorable than such
Borrower or Guarantor could obtain or could become entitled to in an
arm’s-length transaction with a person that is not one of such Borrower’s or
Guarantor’s officers, directors, or equity holders.

 

(h)           Additional Pledges. Grant, create, assume or permit any other
mortgage, lien, encumbrance, right of first offer, right of first refusal,
option or other rights with respect to the funds placed or to be placed in the
Pledged Account.

 

7.           FINANCIAL REPORTING. Borrowers agree to maintain a system of
accounting books and records in accordance with sound accounting principals
consistently applied. Borrowers shall provide, and shall cause Guarantor to
provide, the Lender with any financial information reasonably requested by the
Lender. On a regular basis, Borrower shall, or shall cause Guarantor, as
applicable, to provide the following financial reports:

 

(a)     Promptly after filing, a copy of Guarantor’s Annual Report Form 10K and
Quarterly Report Form 10Q filings with the Securities and Exchange Commission.

 



- 7 -

 

 

(b)     Within five (5) business days following the deposit of any funds into
the Pledged Account, Borrower or Guarantor shall provide Lender with a Pledged
Account Deposit Certificate in the form attached hereto as Exhibit C, certified
as true and correct by Borrower’s or Guarantor’s chief financial officer or
chief accounting officer, directing Lender how to disburse Subscription
Agreement Funds.

 

8.            COSTS. Borrower agrees to pay all of Lender’s reasonable costs and
expenses related to the Loan, including but not limited to the cost of any
appraisals, public records searches, attorney’s fees and costs, documentary
stamp taxes, intangible taxes or other governmental impositions.

 

9.            INDEMNIFICATION.

 

(a)          Borrower hereby indemnifies and agrees to defend and hold harmless
Lender, its officers, employees and agents, from and against any and all losses,
damages, or liabilities and from any suits, claims or demands, including
reasonable attorneys’ fees incurred in investigating or defending such claim,
suffered by any of them and caused by, arising out of, or in any way connected
with the Loan Documents or the transactions contemplated therein (unless
determined by a final judgment of a court of competent jurisdiction to have been
caused solely by the gross negligence or willful misconduct of any of the
indemnified parties) including, without limitation: (i) any untrue statement of
a material fact contained in information submitted to Lender by Borrower or the
omission of any material fact necessary to be stated therein in order to make
such statement not misleading or incomplete; and (ii) the failure of Borrower or
Guarantor to perform any obligations herein required to be performed by Borrower
or Guarantor.

 

(b)          In case any action shall be brought against Lender, its officers,
employees or agents, in respect to which indemnity may be sought against
Borrower, Lender or such other party shall promptly notify Borrower and Borrower
shall assume the defense thereof, including the employment of counsel selected
by Borrower and satisfactory to Lender, the payment of all costs and expenses
and the right to negotiate and consent to settlement. Lender shall have the
right, at its sole option, to employ separate counsel in any such action and to
participate in the defense thereof, all at Borrower’s sole cost and expense.
Borrower shall not be liable for any settlement of any such action effected
without its consent (unless Borrower fails to defend such claim), but if settled
with Borrower’s consent, or if there be a final judgment for the claimant in any
such action, Borrower agrees to indemnify and hold harmless Lender from and
against any loss or liability by reason of such settlement or judgment.

 

(c)           The provisions of this Section shall survive the repayment or
other satisfaction of the Note.

 

10.          DEFAULT. If the Borrower fails to pay any amount owing under the
Note or this Agreement within ten (10) days of the same becoming due, or if
Borrower otherwise fails to perform according to the terms of the Note or if the
Borrower shall fail, neglect or refuse to perform any of Borrower’s promises or
agreements hereunder or breach any promise, covenant, warranty or agreement made
in the Loan Documents and fails to remedy such failure within thirty

 



- 8 -

 

 

(30) days of receiving notice of the same, or if Borrower or Guarantor shall
become insolvent, or if there is filed a voluntary or involuntary petition in
bankruptcy of either Borrowers or Guarantor, or an assignment for the benefit of
creditors is made by either Borrower or Guarantor, then and in any such event
the Borrower shall be considered in default hereunder and the Lender may, at its
option, without prejudice to any other right or remedy Lender may have as a
matter of law, declare all sums evidenced by the Note and all sums due hereunder
to be immediately due and payable. Notwithstanding the foregoing, if either
Borrower or Guarantor is in Default for failure to meet any of the reporting
requirements set forth in any of the Loan Documents, or if either Borrower or
Guarantor requests a waiver with respect to a Default with respect to one or
more financial covenant set forth in the Loan Documents, Lender may, in its sole
and absolute discretion, impose a penalty or charge a waiver fee in lieu of
declaring Borrower in Default hereunder.

 

11.          MISCELLANEOUS.

 

(a)           Disclosure of Financial Information and Confidentiality. Lender is
hereby authorized to disclose any financial or other information about Borrower
to any regulatory body or agency having jurisdiction over Lender or required by
applicable law, and to any present, future or prospective participant or
successor in interest in any loan or other financial accommodation made by
Lender to Borrower; provided that any such present, future or prospective
participant or successor in interest agrees to be bound by the confidentiality
provisions set forth herein. The information provided may include, without
limitation, amounts, terms, balances, payment history, return item history and
any financial or other information about Borrower that is required by law to be
disclosed. Lender covenants and agrees to keep confidential, and shall require
any present, future or prospective participant or successor in interest to keep
confidential, any information disclosed by Borrower or Guarantor to Lender which
is material and not know to the general public.

 

(b)           Integration. This Agreement and the other Loan Documents
constitute the sole agreement of the parties with respect to the transaction
contemplated hereby and supersede all oral negotiations and prior writings with
respect thereto.

 

(c)           No Implied Waiver. Lender shall not be deemed to have modified or
waived any of its rights or remedies hereunder unless such modification or
waiver is in writing and signed by Lender, and then only to the extent
specifically set forth therein. A waiver in one event shall not be construed as
continuing or as a waiver of or bar to such right or remedy in a subsequent
event. After any acceleration of, or the entry of any judgment on, this Note,
the acceptance by Lender of any payments by or on behalf of Borrower on account
of the indebtedness evidenced by this Note shall not cure or be deemed to cure
any Event of Default or reinstate or be deemed to reinstate the terms of this
Note absent an express written agreement duly executed by Lender and Borrower.

 

(d)           No Usurious Amounts. Anything contained herein or in the Note to
the contrary notwithstanding, it is the intent of the parties that Borrower
shall not be obligated to pay interest hereunder at a rate which is in excess of
the maximum rate permitted by law. If by the terms of the Note, Borrower is at
any time required to pay

 



- 9 -

 

 

interest at a rate in excess of such maximum rate, the rate of interest under
this Note shall be deemed to be immediately reduced to such maximum legal rate
and the portion of all prior interest payments in excess of such maximum legal
rate shall be applied to and shall be deemed to have been payments in reduction
of the outstanding principal balance, unless Borrower shall notify Lender in
writing, that Borrower elects to have such excess sum returned to it forthwith.
Borrower agrees that in determining whether or not any interest payable under
this Note exceeds the highest rate permitted by law, any non-principal payment,
including without limitation, late charges, shall be deemed to the extent
permitted by law to be an expense, fee or premium rather than interest. In
addition, Lender may, in determining the maximum rate of interest allowed under
applicable law, as amended from time to time, take advantage of: (i) the rate of
interest permitted by Section 687.12 Florida Statutes (“Interest rates; parity
among licensed lenders or creditors”) and 12 United States Code, Sections 85 and
86, and (ii) any other law, rule or regulation in effect from time to time,
available to Lender which exempts Lender from any limit upon the rate of
interest it may charge or grants to Lender the right to charge a higher rate of
interest than allowed by Florida Statutes, Chapter 687.

 

(e)           Partial Invalidity. The invalidity or unenforceability of any one
or more provisions of this Agreement shall not render any other provision
invalid or unenforceable. In lieu of any invalid or unenforceable provision,
there shall be added automatically a valid and enforceable provision as similar
in terms to such invalid or unenforceable provision as may be possible.

 

(f)           Binding Effect. The covenants, conditions, waivers, releases and
agreements contained in this Agreement and the Loan Documents shall bind, and
the benefits thereof shall inure to, the parties hereto and their respective
heirs, executors, administrators, successors and assigns; provided, however,
that the Loan cannot be assigned by Borrower without the prior written consent
of Lender, and any such assignment or attempted assignment by Borrower shall be
void and of no effect with respect to Lender.

 

(g)           Modifications. This Agreement may not be supplemented, extended,
modified or terminated except by an agreement in writing signed by the party
against whom enforcement of any such waiver, change, modification or discharge
is sought.

 

(h)           Sales or Participations. Lender may from time to time sell or
assign, in whole or in part, or grant participations in, the Loan, the Note
and/or the obligations evidenced thereby. The holder of any such sale,
assignment or participation, if the applicable agreement between Lender and such
holder so provides, shall be: (a) entitled to all of the rights, obligations and
benefits of Lender; and (b) deemed to hold Lender’s lien with respect to any and
all obligations of such holder to Borrower, in each case as fully as though
Borrower was directly indebted to such holder. Lender may in its discretion give
notice to Borrower of such sale, assignment or participation; however, the
failure to give such notice shall not affect any of Lender’s or such holder’s
rights hereunder.

 



- 10 -

 

 

(i)            Jurisdiction. Borrower irrevocably appoints each and every owner,
partner and/or officer of the Borrower as its attorney upon whom may be served,
by regular or certified mail at the address set forth below, any notice, process
or pleading in any action or proceeding against it arising out of or in
connection with this Note or any other Loan Document; and Borrower hereby
consents that any action or proceeding against it be commenced and maintained in
any court within the State of Florida by service of process on any such owner,
partner and/or officer; and Borrower agrees that the courts of such State shall
have jurisdiction with respect to the subject matter hereof and the person of
Borrower. Borrower agrees not to assert any defense to any action or proceeding
initiated by Lender based upon improper venue or inconvenient forum.

 

(j)            Notices. All notices and communications under this Note shall be
in writing and shall be given by either (a) hand-delivery, (b) first class mail
(postage prepaid), or (c) reliable overnight commercial courier (charges
prepaid), to the addresses first set forth above. Notice shall be deemed to have
been given and received: (i) if by hand delivery, upon delivery; (ii) if by
mail, three (3) calendar days after the date first deposited in the United
States mail; and (iii) if by overnight courier, on the date scheduled for
delivery. A party may change its address by giving written notice to the other
party as specified herein. Notwithstanding the foregoing, financial reports may
be provided electronically if sent to the appropriate Client Advisor with
Lender.

 

(k)           Continuing Enforcement. If, after receipt of any payment of all or
any part of the Loan, Lender is compelled or agrees, for settlement purposes, to
surrender such payment to any person or entity for any reason (including,
without limitation, a determination that such payment is void or voidable as a
preference or fraudulent conveyance, an impermissible setoff, or a diversion of
trust funds), then the Note and the other Loan Documents shall continue in full
force and effect or be reinstated, as the case may be, and Borrower shall be
liable for, and shall indemnify, defend and hold harmless Lender with respect
to, the full amount so surrendered. The provisions of this Section shall survive
the cancellation or termination of the Note and this Agreement, and shall remain
effective notwithstanding the payment of the obligations evidenced hereby, the
release of any security interest, lien or encumbrance securing the Note or any
other action which Lender may have taken in reliance upon its receipt of such
payment. Any cancellation, release or other such action shall be deemed to have
been conditioned upon any payment of the obligations evidenced hereby having
become final and irrevocable.

 

(l)            Waiver of Jury Trial. BORROWER AND LENDER AGREE THAT, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER
CLAIM OR COUNTERCLAIM, BROUGHT BY LENDER OR BORROWER, ON OR WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT
HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. LENDER AND
BORROWER EACH HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY,
AND WITH THE ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. FURTHER, BORROWER WAIVES ANY

 



- 11 -

 

 

RIGHT THEY MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING,
ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES. BORROWER ACKNOWLEDGES AND AGREES THAT THIS
SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS NOTE AND THAT LENDER WOULD NOT
EXTEND CREDIT TO BORROWER IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A
PART OF THIS NOTE.

 

[Signatures Commence on Following Page]

 

- 12 -

 

 

IN WITNESS WHEREOF, Borrower and Lender, on the day and year first written
above, have caused this Agreement to be duly executed under seal.

 

  BORROWER:             CNL STRATEGIC CAPITAL, LLC, a Delaware corporation      
  By:  /s/ Tammy J. Tipton     Name: Tammy J. Tipton     Title: Chief Financial
Officer and Treasurer  

 

STATE OF FLORIDA

 

COUNTY OF ORANGE

 

Sworn to and subscribed before me the 27th day of June, 2019, by Tammy J.
Tipton, as Chief Financial Officer and Treasurer of CNL STRATEGIC CAPITAL B,
INC., a Delaware corporation in such capacity on behalf of the corporation. She
is personally known to me or produced driver’s license as identification.

 



(NOTARY SEAL)   /s/ John Ruffier     Notary Public Signature                
(Name typed, printed or stamped)     Notary Public, State of Florida



    Commission No.:  



    My Commission Expires:  



 

- 13 -

 

 



  LENDER:             SEASIDE NATIONAL BANK & TRUST, a national bank            
By:      /s/ Ed Timberlake   Name:  Ed Timberlake   Title:    Chair, Central
Fla. Board



 



 

- 14 -

 

 

EXHIBIT A

 

INITIAL DRAW REQUEST #___

 

DATE OF DRAW REQUEST:

 

AMOUNT:

 

COMMITMENT FEE:

 

INTEREST RATE: 30-day LIBOR plus two and three-quarters percent (2.75%)

 

PURPOSE:

 



  CERTIFIED AS TRUE AND CORRECT:             CNL STRATEGIC CAPITAL B, INC., a
Delaware corporation             By:        Name:    Title:   







            SEASIDE NATIONAL BANK & TRUST, a national bank             By:     
  Name:    Title:   







            By:        Name:    Title:   

 

 

- 15 -

 

 

EXHIBIT B

 

FINAL DRAW FUNDING REQUEST #___

 

DATE OF DRAW FUNDING REQUEST:

 

REQUESTED DISBURSEMENT DATE:

 

AMOUNT:

 

COMMITMENT FEE:

 

INTEREST RATE: 30-day LIBOR plus two and three-quarters percent (2.75%)

 

PURPOSE:

 

DEPOSIT TO:

 

THE UNDERSIGNED BORROWER HEREBY CERTIFIES AND AFFIRMS THAT ALL INFORMATION AND
REPRESENTATIONS PROVIDED TO LENDER IN CONNECTION WITH THE INITIAL DRAW REQUEST
REMAINS ACCURATE AND NO MATERIAL AND ADVERSE CHANGES HAVE TAKEN PLACE OR
MATERIAL AND ADVERSE INFORMATION HAS BEEN OBTAINED BY BORROWER OR GUARANTOR WITH
RESPECT TO THE TARGET ENTITY.

 





  CERTIFIED AS TRUE AND CORRECT:             CNL STRATEGIC CAPITAL B, INC., a
Delaware corporation             By:        Name:    Title:   







            SEASIDE NATIONAL BANK & TRUST, a national bank             By:     
  Name:    Title:   







            By:        Name:    Title:   

 

- 16 -

 

 

EXHIBIT C

 

PLEDGED ACCOUNT DEPOSIT CERTIFICATE

 

Seaside National Bank & Trust, N.A.



201 S. Orange Avenue



Suite 1350



Orlando, FL 32801



Attn:   Loan Operations

 

The undersigned, CNL Strategic Capital, B, Inc. (the “Borrower”) along with CNL
Strategic Capital, LLC (the “Guarantor”), pursuant to the Loan Agreement dated
May __, 2019, by and between Borrower and Seaside National Bank & Trust (the
“Lender”), hereby delivers this Pledged Account Deposit Certificate.

 

I hereby certify that for the previous month, the following is accurate:

 

1.)Gross Subscription Funds raised on behalf of CNL Strategic Capital, LLC in
prior month:             2.)minus fees due to placement agents (commissions):  
          3.)=Net Subscription Funds Raised prior month:             4.)Required
Cash Reserve Minimum:   $2,500,000.00         5.)minus Current Cash Balance:    
        6.)=Amount required to maintain agreed upon Cash Reserve Minimum (to be
deposited into a non-pledged account with Lender):             7.)Net
Subscription Funds Raised (3) minus Amount required to maintain Cash Reserve
Minimum (6) which will be applied to principal reduction on outstanding loan
balance(s)* as set forth in the Loan Agreement:    





 

*In the event there is no outstanding principal balance drawn under the subject
Confirmed Guidance Line of Credit at the time the Pledge Account Deposit
Certificate is submitted, all Subscription Funds raised will be placed in the
non-pledged account with Lender.



          CNL Strategic Capital, B, Inc.   CNL Strategic Capital, LLC          
By:     By:   Name:      Name:    Title:     Title:  



 



- 17 -

 

